    Case 1:18-cr-00123-CBA Document 248 Filed 08/16/19 Page 1 of 4 PageID #: 4585
                                                                                   , filed
                                                LEA M.SIMPSON                 u s. DlsfRFcTloUR?^^„
                                          9404 LAGUNA LAKE WAY .                    ^
                                             ELK GROVE,CA 95758                     AUG I 6 2019 ★
August 1, 2019                                                                BROOKLYN OFFICE
To the Honorable Judge Amon,

My name is Lea Simpson and I am a former client of Scott Brettschneider(Docket #18CR123). I am writing you
because there is an indefensible situation regarding Scott that 1 believe is important enough to share.

In December 2014,1 retained Scott as my attorney. He asked for $20,000 as his retainer. I am in my 60's and I
borrowed the money from my pension to secure Scott as my attorney.

On April 8, 2019,1 requested the balance of my retainer from Scott. I estimate the refund to be between $10,000
- $15,000, as there was only one court appearance. He told me that he had to request his American Express bill
for the plane ticket and his phone records for calls he made to the court. I followed up with him on April 15, May
13, May 16, May 20, June 14, June 24, June 28, July 5, July 9, July 12, and July 16. During my May 13 text
conversation with Scott, I requested a partial refund of$5,000. He denied my request as he said it would cause
confusion. During my June 14 text conversation, 1 told Scott that on June 17,1 would be sending a letter to you
and the State Bar Associations where he is licensed to practice law. He told me to "go right ahead." (I have
subsequently added the United States Attorney and three newspapers to my list of individuals to contact). He then
told me that a certified letter with a check and an invoice was on its way to my home. That letter never came.

It is my understanding that it is illegal for an attorney to not refund the balance of a client's retainer. It is also my
understanding that an attorney is required to segregate a client's retainer from his/her own funds (preferably an
attorney trust account) and to make withdrawals from the segregated account as work is done. It would be an
understatement to say that Scott has breached the sacred fiduciary relationship.

I have waited for nearly four months for my refund, which I believe is more than generous. I am in my 60's,
preparing to retire and I am required to repay the loan against my pension prior to doing so or suffer significant
tax penalties.

I know that this situation is not one that generally falls into the criminal justice system. However, as Scott and his
attorney prepare to appeal his conviction, I believe this information goes to Scott s character and lack of integrity.
Additionally, I would like to know where I can find out when Scott's next court appearance is scheduled, as it is
my intention to be there.

Thank you in advance. Wishing you a wonderful day.

Respectfully,

^Or\-
LeaM. Simpson

Cc: Richard P. Donoghue, United States Attorney
     State of New York Bar Association and Grievance Committee
     State of North Carolina Bar Association and Grievance Committee
     State of Florida Bar Association and Attorney/Consumer Assistance Program
     New York Times
     New York Post
     Queens Daily News
      Sarita Kedia, Attorney for Scott Brettschneider
Case 1:18-cr-00123-CBA Document 248 Filed 08/16/19 Page 2 of 4 PageID #: 4586
Case 1:18-cr-00123-CBA Document 248 Filed 08/16/19 Page 3 of 4 PageID #: 4587




                                                                                    Lea S-mpson
                                                                                9404 Laguna Lake Way                                       :SA^:RA MEmro-C^.«5^;f
                                                                                 Elk Grove, CA 95758
                                                                                                                                              IE s^lG S&fiSlPM -# k
                                                                                                       a.5.                          cA- Ceurk
                                                                                                                       dajd-^ari Plaz^ ti^r
                                                                                                       T^nvKljri,/H I'^l
                                                                                                                         *r« J.
                                                                                                         i. i. ^*M.* J. •^*   t   ~s ••'      ll'ijiliil'iillliiiiil/ji>ltjilij>ii!lij}i}ifl!jljjfij^
Case 1:18-cr-00123-CBA Document 248 Filed 08/16/19 Page 4 of 4 PageID #: 4588




                                                                    100% PCG
                                                              0mm
                                                                        11117
